Case: 10-30830 Document: 00511484152 Page: 1 Date Filed: 05/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 20, 2011
                                     No. 10-30830
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

UMIKA OSTEEN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 1:10-CR-45-1


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
       Umika Osteen appeals the 18-month sentence imposed following her guilty
plea conviction for counterfeiting and forging obligations and securities of the
United States. Osteen argues that her sentence is unreasonable in light of the
18 U.S.C. § 3553(a) factors because the district court failed to adequately account
for certain factors.      She avers that she passed only a minimal amount of
counterfeit currency and only to two fast food establishments. She notes her
tragic childhood, including witnessing the violent murder of her mother; and

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30830 Document: 00511484152 Page: 2 Date Filed: 05/20/2011

                                  No. 10-30830

points out that she has struggled without child support to care for her own six
children, as well as the children of her disabled sister.
      We review Osteen’s sentence for reasonableness, under an abuse-of-
discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). Osteen’s
guidelines range sentence is entitled to a rebuttable presumption of
reasonableness. United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). The
district court made an individualized sentencing decision based on the facts of
the case in light of the factors set out in § 3553(a). See Gall, 552 U.S. at 49-50.
The district court noted that, in setting Osteen’s sentence at the bottom of the
guidelines range, it had considered the § 3553(a) factors, the facts established
in the record, the parties’ statements, the Guidelines, and the policies underlying
the Guidelines. The district court particularly referenced its concerns regarding
the need to balance Osteen’s familial obligations with the nature and
circumstances of the offense.         The district court’s conclusion that a
within-guidelines sentence is appropriate is entitled to deference, and we
presume that it is reasonable. See Gall, 552 U.S. at 51-52; Alonzo, 435 F.3d at
554. We see no reason to disturb the district court’s discretionary decision to
impose a sentence within the guidelines range.
      AFFIRMED.




                                         2